DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-11 and 13-18 are currently pending and have been examined herein. 

Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains two paragraphs and recites “means”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between miR-218-5p and a subject’s responsiveness to a corticosteroid treatment.  In particular claim 1 states that if no miR-218-5p is present, it is indicative that the subject will be a responder and if miR-218-5p is detected in the test sample it is indicative that the subject will not respond.   This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims also recite abstract ideas.  
The claims recite a step of “determining” the amount/level of miR-218-5p in a sample obtained from a subject (clms 1, 11).   Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how this step is accomplished. In the instant case, the claims do not clearly require any wet laboratory steps. The broadest reasonable 
The claims recite a step of “analyzing” a sample to determine the level of miR-218-5p in (clm 16).   Neither the specification nor the claims set forth a limiting definition for “analyzing” and the claims do not set forth how this step is accomplished. In the instant case, the claims do not clearly require any wet laboratory steps. The broadest reasonable interpretation of the “analyzing” step is that it may be accomplished by a mental processes. For example, one may “analyze” the level of a miRNA by reading a laboratory report.
Additionally the claims recite a step of “using” the level of miR-218-5p to determine whether to use/administer a corticosteroid treatment protocol to treat a subject  (see clms 11, 16). Neither the specification nor the claims set forth a limiting definition for “using” and the claims do not set forth this step is accomplished. The broadest reasonable interpretation of the using step is that it may be accomplished by mental processes. For example, one may use the levels by considering them when thinking about how to treat a subject. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 

An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
The additionally recited steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
In addition to the judicial exceptions, the claims recite that the step of determining the amount of miR-218-5p is performed using primers or probes (clms 15, 17). 
This step is recited at a high level of generality. Detecting miR-218-5p with primers or probes merely instructs a scientist to use any one of a large genus of nucleic acid based detection methods. The claims do not require the use of any particular non-conventional primers or probes. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 

[0061] The amount of these miRNAs referred in the first aspect of the invention or in any of the embodiments of the first aspect of the invention, can be determined by routine methods such as quantitative PCR. Alternatively, the determination of the amount of miRNAs can be performed: (i) extracting miRNA content of the isolated test sample; (ii) sequencing miRNA(s), and (iii) determining the number of reads using an alignment algorithm. 

[0062] C-reactive protein is an annular, pentameric protein found in blood plasma, whose levels rise in response to inflammation. CRP is used mainly as a marker of inflammation. ELISA, immunoturbidimetry, nephelometry, rapid immunodiffusion, and visual agglutination are all methods used to measure CRP, and kits for its determination are commercially available. 

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 112(b)
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-10 and 15 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for predicting subject’s responsiveness to a corticosteroid medical regimen, yet the method only requires an active process step of determining the amount of miR-218-5p in an isolated test sample of the subject. Thus it is not clear if applicant intends to cover only a method of determining the amount of miR-218-5p in an isolated test sample of the subject OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the “wherein” clause, Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed. 
Claims 13 and 14 are rejected over the recitation of “further comprising the step of determining the level of one or more of miR6754-5p, mi-R4767 and C-reactive protein (CRP) 
Claim 14 is rejected over the recitation of “determining the level of CRP present in said fluid sample to determine whether to use the corticosteroid treatment protocol".  This recitation is confusing because in claim 12 it was already determined whether or not to use the corticosteroid treatment protocol.  
Regarding Claims 16-18 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for treating a subject suffering from an inflammatory gastrointestinal disease or disorder, yet the method only requires active process steps of analyzing a sample to determine the level of miR218-5p present; and using the level of miR218-5p present to determine whether to administer a corticosteroid to the subject to treat the inflammatory gastrointestinal disease or disorder. Thus it is not clear if applicant intends to cover only a method of analyzing a sample to determine the level of miR218-5p present; and using the level of miR218-5p present to determine whether to administer a corticosteroid to the subject to treat the inflammatory gastrointestinal disease or disorder OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Here determining whether to administer a corticosteroid is not equivalent in scope to actually treating a disease (i.e., by administering a corticosteroid). 


Claim Rejections - 35 USC § 112(a) 
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	 
Claims 1-11 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method for predicting if a human patient having ulcerative colitis will respond to treatment with a glucocorticoid, the method comprising: obtaining a plasma sample from the human patient with ulcerative colitis, performing an assay for detection of miR-218-5p in the  plasma sample; and predicting that said patient will respond to the glucocorticoid treatment when miR-218-5p is absent in the sample or predicting that said patient will not responds to the glucocorticoid treatment when miR-218-5p is present in the sample.  it is indicative that the subject will be responder to the medical regimen, and if miR218-5p is detected in the test sample it is indicative that the subject will not respond to the medical regimen., 

does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Nature of the Invention 
The claims are drawn to methods for (i) predicting a subjects responsiveness to a corticosteroid medical regimen; (ii) determining a treatment protocol in a subject suffering from an inflammatory gastrointestinal disease/disorder; and (iii) treating a subject suffering from an inflammatory gastrointestinal disease/disorder.  The claims require determining the amount of miR-218-5p in a sample. The absence of miR-218-5p indicates that the subject will respond to a corticosteroid treatment and the presence of miR-218-5p indicates that the subject will not respond to a corticosteroid treatment.  The nature of the invention requires a reliable correlation between miR-218-5p and responsiveness to corticosteroids.  
Scope of the Claims
Claim 1 is drawn to a method for predicting a subject's responsiveness to a corticosteroid medical regimen, prior to the start of the medical regimen.  In view of the recitation of “subject” the claims encompass both human and non-humans being treated with the corticosteroid for ANY reason (i.e., asthma, ulcerative colitis, lymphoma, uveitis, tendinosis, lupus etc.). Claim 6 states that the subject suffers from an inflammatory disease.  Claim 7 states it’s a gastrointestinal inflammatory disease.  Claim 8 states that it’s a bowel inflammatory disease.  Claim 9 states that it’s ulcerative colitis.  In view of the recitation of “corticosteroid” the claims encompass ANY type of corticosteroid (i.e., glucocorticoids or mineralocorticoids). Claim 4 states that it is a glucocorticoid.   Claim 1 recites a step of determining the amount of miR218-5p in an isolated test sample of the subject. The claims encompass ANY type of test sample (i.e., blood, urine, hair, brain tissue, saliva, etc.).  Only claim 10 is limited to the specific sample types of plasma, serum, blood, tissue, urine, and stood. Claim 1 states that if no miR218-5p amount is present in the sample, it is indicative that the subject will be responder to the medical regimen, and if 
Claim 11 is drawn to a method for determining a treatment protocol in a subject suffering from an inflammatory gastrointestinal disease or disorder. In view of the recitation of “subject” the claims encompass both human and non-humans suffering from ANY inflammatory GI disease (i.e., ulcerative colitis, Crohn’s disease, etc.). Claim 11 recites a first step of determining the level of miR218-5p present in a fluid sample obtained from the subject. In view of the recitation of “fluid sample” the claims broadly encompass samples types such as blood, urine, sputum, saliva, vaginal secretions, etc. Claim 11 recites a second step of using the level of miR218-5p present in said fluid sample to determine whether to use a corticosteroid treatment protocol to treat the subject.  In view of the recitation of “corticosteroid” the claims encompass ANY type of corticosteroid (i.e., glucocorticoids or mineralocorticoids). The claims to not set forth how the level of miR-218-5p is used to make the determination that corticosteroid treatment should be used.  The claims encompass using a corticosteroid for treatment when miR-218-5p is present/absent/increased/decreased in the sample. 
Claim 16 is drawn to a method for treating a subject suffering from an inflammatory gastrointestinal disease or disorder. In view of the recitation of “subject” the claims encompass both human and non-humans suffering from ANY inflammatory GI disease (i.e., ulcerative colitis, Crohn’s disease, etc.). Claim 16 recites a first step of analyzing a fluid sample obtained from the subject to determine the level of miR218-5p present in said fluid sample. In view of the recitation of “fluid sample” the claims broadly encompass samples types such as blood, urine, sputum, saliva, vaginal secretions, etc. Claim 16 recites a second step of using the level of 
Teachings in the Specification and Examples
The specification (Example 1. Material and Methods) teaches that they conducted a study on 24 patients with moderately-to-severe active UC and 10 healthy controls were included. The specification teaches that all UC patients were treated with 0.75-1 mg/kg/day of oral prednisone for moderate flares or 1 mg/kg/day of intravenous prednisolone in case of severe activity. After 3 to 5 days of GC therapy, patients started rescue therapy with cyclosporine or infliximab if they still presented more than 8 stools/day, or 4 to 8 stools/day together with a C-reactive protein (CRP)>45 mg/L measured by automated immunoassay using an ultrasensitive CRP test (N High Sensitivity CRP) on a BN-ProSpec nephelometer (Dade Behring, GMBH, Marburg, Germany). At day 7 from baseline, patients were assessed clinically and grouped as steroid-responsive (if they have mild activity or inactive disease according to the severity criteria of the Montreal classification) or steroid-refractory (if moderate or severe clinical activity was still present, or they started rescue therapy). The specification teaches that small RNA was extracted from plasma samples and sequenced on HiSeq2500 platform (Illumina Inc.). The specification teaches miRNAs were also quantified by real time PCR.  

State of the Art and the Unpredictability of the Art
The prior art of De Iudicibus (World Journal of Gastroenterology Nov 2013 Vol 19 No 44 pages 7947-7954) provides a review of using microRNAs as tools to predict glucocorticoid response in inflammatory bowel disease.  De Iudicibus teaches there is a lot of interest in identifying the role of miRNAs in the modulation of drug response, but studies about this topic are still very limited, and the possible correlation between miRNAs expression and variability in GC response in IBD patients has not yet been extensively examined. Studies about miRNAs and pharmacogenomics may represent a promising investigation topic that could increase the understanding of the pharmacology of steroids in IBDs and possibly in other diseases. De Iudicibus teaches a number of studies have shown that GCs can modify the expression profile of different miRNAs, however, the obtained results have been highly variable. The differences observed can possibly be ascribed to the different tissues or cell lines analyzed or different experimental protocols, and to date it is not possible to recognize a specific miRNA pattern regulated by GCs. De Iudicibus teaches miRNA regulation by GCs in IBDs has never been analyzed in clinical prospective studies, in which patients are followed from diagnosis and 
It is highly unpredictable if the results obtained in ulcerative colitis subjects can be extrapolated to ANY other subjects and particularly those with other inflammatory bowel diseases. For example Paraskevi (Journal of Crohn’s and Colitis Vol 2012 No 6 pages 900-904) teaches that the examined the miRNA profile in blood samples obtained from patients with Crohn’s disease and ulcerative colitis (abstract).  Paraskevi teaches that, our findings reveal circulating miRNAs uniquely present at either at CD or UC, indicating that circulating miRNAs can be used to distinguish the two diseases. Consistent with previous studies, we observed distinct miRNAs expression between CD and UC. The differential miRNA expression between CD and UC is expected since these IBD subtypes differ in their associated T- and B-cell subtypes (page 903). Here it is noted that the specification only provides the expression levels of miR-218-5p in subjects with ulcerative colitis.  There is no information in the specification regarding the expression level of miR-218-5p in subjects with other inflammatory disease or even Crohn’s disease. Thus in the absence of evidence to the contrary it is highly unpredictable what the level of miR-218-5p will be in plasma samples obtained from subjects with other types of inflammatory disease and if it will be predictive of response to corticosteroid treatment.  
It is highly unpredictable if the findings with prednisone and prednisolone (which are glucocorticoids) can be extrapolated to any type of corticosteroid.  It is noted that corticosteroids are a class of steroid hormones that are produced in the adrenal cortex of vertebrates, as well as the synthetic analogues of these hormones. Two main classes of corticosteroids, glucocorticoids 
Because the claims broadly encompass determining the amount of miR-218-5p in ANY sample type, it is relevant to point out that it is highly unpredictable as to whether the results obtained in with plasma samples could be extrapolated to types of samples.  For example, the prior art of James (Int J Mol Sci 2020 Vol 21 7893 pages 1-19) it is of importance to determine whether miRNA dysregulation in the circulation reflects similar changes in the lesion. MiRNA expression levels measured in tissue samples will have been derived from cells in the normal tissue and from activated cells in the lesion. To be able to find the same miRNAs in the tissue as in the circulation would require substantial expression in the lesion and/or for the background level in the circulation to be low. Thus, it may not be surprising that the study by Iborra et al. of tissue biopsies and peripheral blood showed that none of the serum miRNAs corresponded with tissue miRNAs in the CD and UC patients. Feces samples represent another liquid biopsy that is relevant in relation to IBD and may be better linked to expression levels in the diseased mucosa than to the levels in the blood circulation. Schönauen et al analyzed both serum and fecal miRNAs in IBD and found increased levels of miR-16, miR-21, and miR-223 in both sera and feces from the IBD patients compared to controls. In addition, the authors found that fecal levels, but not sera levels, of miR-16 and miR-223 correlated with clinical parameters, like C-reactive protein and calprotectin (page 9). In the instant case the inventors only measured miR-218-5p in 
Additionally it is highly unpredictable as to whether the results obtained in humansubjects could be extrapolated to other organisms. Knowledge that a non-coding RNA is present in the human genome and is correlated with response to glucocorticoids does not allow one to conclude the non-coding RNA will also be present in non-human genomes and be correlated with response to glucocorticoids.  Relevant to the instant claims Ghorai (Frontiers in Genetics April 2014 Vol 5 article 100) discloses the number of miRNas of different species.  Notably, the reference teaches 1876 miRNA in the H. sapiens genome, 327 miRNA in the G. gorilla genome, 558 miRNA in the mulatta genome, 801 miRNA in the B. taurus genome etc. (see Table 1).  Thus is appears that the miRNA in the human genome are different than the miRNA in the genomes of non-human genomes.   As such it is unpredictable as to whether the miRNAs disclosed in the specification will also be present in other organisms and will be associated with response to glucocorticoids.
 Quantity of Experimentation: 
Extensive experimentation would be required to make and/or use the claims as broadly written.  For example one of skill in the art would have to determine if the level of miR-218-5p in other types of samples would also be predictive of responsiveness to corticosteroid treatment.  
  Applicant’s attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013) wherein it is stated that “Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).” Therein, it was held that even routine experimentation may be undue when it is extensive and the results are unpredictable.
Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Further, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:

Conclusions: 
 Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (PloS ONE November 2009 Vol 4 Issue 11 e7826).
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the 
	
Regarding Claim 1 Zhang teaches that they investigated microRNA patterns in pediatric patients with ALL using a microRNA microarray (page 2, col 1). Zhang teaches that a patient's response to prednisone therapy is the strongest predictor of treatment outcome in pediatric ALL. Zhang teaches that a unique miRNA expression signature composed of 8 genes (miR-18a, miR-532, miR-218, miR-625, miR-193a, miR-638, miR-550, and miR-633) can differentiate between a good or poor prednisone response in cases of pediatric ALL (page 6, col 2 and Fig 3B). Thus Zhang teaches a method of determining the amount of miR218-5p in an isolated test sample of the subject, wherein if no miR218-5p amount is present in the sample, it is indicative that the subject will be responder to the medical regimen, and if miR218-5p is detected in the test sample it is indicative that the subject will not respond to the medical regimen. 
Regarding Claim 4 Zhang teaches that miR-218 can differentiate between a good or poor prednisone response in cases of pediatric ALL (page 6, col 2 and Fig 3B).  Prednisone is a glucocorticoid medical regimen. 
Regarding 15 Zhang teaches a method wherein the amount of miR-218 is detected using probes on a microarray.  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PloS ONE November 2009 Vol 4 Issue 11 e7826) in view of Bostrom (Blood May 15 2003 Vol 101 No 10 pages 3809-3817).
The teachings of Zhang are presented above.
Zhang does not teach a method wherein the medical regimen is for oral or intravenous administration (clm 5). 
However Bostrom teaches that they conducted a study to compare dexamethasone versus prednisone in children with ALL (abstract). Bostrom teaches that both dexamethasone and prednisone were administered orally (see Table 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang so that the corticosteroid (prednisone) is administered orally as suggested by Bostrom.  As demonstrated by Bostrom, oral prednisone was conventionally used in the art to treat ALL (abstract).  Thus the skilled artisan would have been motivated to orally administer prednisone since this was the conventional treatment for ALL. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA HANEY/Primary Examiner, Art Unit 1634